Title: To Benjamin Franklin from Jonathan Nesbitt, 4 February 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Febry. 4th: 1782
I receiv’d in Course the honor of your Excellencys Letter of the 21st: ulto— allowing Captain Kinnears Exchange for Captn. Bell, for which I beg you to receive Captain Bells & my most unfeigned thanks. Capt Kinnear is not a Ransomer, but a Prisoner of war.
I receiv’d a Letter by the last Vessell from Philada. from a Mr. Wm. Trent of that City, who informs me that in the year 1779 he sent two Bills to a Captn Smith, then in this Kingdom, No 368 for Sixty Dollars & No 398. for one hundred & twenty Dollars. They were Indorsed by Mr Trent en blanc; he does not recollect by what Vessells he sent the first & second Bills, and I apprehend the third & fourth have miscarried. I must request that your Excellency will please to order one of your secretarys, to examine & see if these Bills have been paid, & if they have, to inform me to whom, & by whom Indorsed.— I have the Honor to remain with Sentiments of the highest respect— Sir Your most Obedient & very humble Servt:
Jonatn: Nesbitt
His Excellency Doctor B Franklin
 
Addressed: His Excellency / Benjamin Franklin / Passey / pres Paris
Notations: Nesbitt L’Orient 4. Feby. 1782. / [in William Temple Franklin’s hand] ansd. 12 Do—
